DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Stimulator device in relation to the lead and the electrode(s). 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Sensing means for “sensing at the stimulator device”. 
Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims do not distinctly claim the subject matter since the claims do not positively recite positive structure for a device, but merely recite intended use for structure.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “of the at least two electrodes” It is unclear which electrodes are considered the “at least two electrodes” (e.g., first, second or both).   
		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelchuk (US 7,792,585 B1). 
As to claim 1, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses sensing a neural response caused by a stimulation by providing from a stimulator device (see Abstract, for example; also see col. 2, lines 35-64, for example) the stimulation to one or more of a plurality first electrodes (first group of electrodes; depicted as 410a in Figures 4A-4C; e.g., col. 12, lines 26-51) on a lead to cause the neural response in a patient's tissue (e.g., col. 2 and 5, lines 42-64 and 32-44, respectively); and sensing at the stimulator device (e.g., see Figures 4A-4C) a neural response to the stimulation (e.g., col. 2 and 5, lines 42-64 and 32-44, respectively) at two or more second electrodes on the lead (second group of electrodes; depicted as 410c in Figures 4A-4C; e.g., col. 12, lines 26-51); wherein the plurality of first electrodes are positioned along a long axis of the lead (see Figure 4A-4B, for example), wherein the first electrodes are spaced from one another by a first distance (e.g., col. 12, lines 48-51, “Electrodes of a same group are relatively close to one another, i.e., within 5 mm of one another. Electrodes of different groups are relatively further apart from one another, i.e., at least 10 mm apart”), wherein the at least two second electrodes are positioned such that one of the at least two second electrodes and one of the plurality of first electrodes are closest and spaced from each other by a second distance greater than the first distance (col. 12, lines 48-51), wherein the second distance is within a range of 15 mm to 100 mm (col. 12, lines 48-51, first distance is within 5mm. Since the distance is at least 10 mm between each group, the distance from the first group 410a to 410c is at least 20mm and thus within a range of 15-100 mm), and wherein adjacent ones of the at least two electrodes are spaced from each other by a third distance, wherein the third distance is within a range of 4 mm to 28 mm (e.g., col. 12, lines 48-51, each electrode within the group is 5 mm apart and thus within the range of 4-28mm).
As to claim 2, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses, as stated above, the distance is at least 10 mm between each group, the distance from the first group 410a to 410c is at least 20mm. Therefore, the “second distance is within a range of 20 mm to less than 30 mm”. 
As to claim 3, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the plurality of first electrodes and the at least two second electrodes are implanted and thus “located on a percutaneous portion of the lead”.
As to claims 4-5, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the at least two second electrodes comprise ring electrodes or split ring electrodes (Figure 4B; e.g., col. 12, lines 39-43). 
As to claim 6, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the at least two second electrodes are positioned along the long axis distally with respect to the plurality of first electrodes (see Figure 4A-4C).
As to claim 7, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the at least two second electrodes are positioned along the long axis proximally with respect to the plurality of first electrodes (see Figure 4A-4C).
As to claim 12, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses sensing a neural response caused by a stimulation by providing from a stimulator device (see Abstract, for example; also see col. 2, lines 35-64, for example) the stimulation to one or more of a plurality first electrodes (first group of electrodes; depicted as 410a in Figures 4A-4C; e.g., col. 12, lines 26-51) on a lead to cause the neural response in a patient's tissue (e.g., col. 2 and 5, lines 42-64 and 32-44, respectively); and sensing at the stimulator device a neural response to the stimulation at either or both of at least one second electrode (second group of electrodes; depicted as 410b in Figures 4A-4C; e.g., col. 12, lines 26-51) or at least one third electrode (third group of electrodes; depicted as 410c in Figures 4A-4C; e.g., col. 12, lines 26-51); wherein the plurality of first electrodes are positioned along a long axis of the lead (see Figure 4A-4B, for example), wherein the first electrodes are spaced from one another by a first distance (e.g., col. 12, lines 48-51, “Electrodes of a same group are relatively close to one another, i.e., within 5 mm of one another. Electrodes of different groups are relatively further apart from one another, i.e., at least 10 mm apart”), wherein the at least one second electrode is positioned distally with respect to the plurality of first electrodes such that one of the at least one second electrode and one of the plurality of first electrodes are closest and spaced from each other by a second distance greater than the first distance (e.g., col. 12, lines 48-51, “Electrodes of a same group are relatively close to one another, i.e., within 5 mm of one another. Electrodes of different groups are relatively further apart from one another, i.e., at least 10 mm apart”), and wherein the at least one third electrode is positioned proximally with respect to the plurality of first electrodes such that one of the at least one third electrode and one of the plurality of first electrodes are closest and spaced from each other by a third distance greater than the first distance (e.g., col. 12, lines 48-51, “Electrodes of a same group are relatively close to one another, i.e., within 5 mm of one another. Electrodes of different groups are relatively further apart from one another, i.e., at least 10 mm apart”; thus, the electrode(s) in the third group 410c is 20 mm apart from the electrode(s) 410a).
As to claim 13, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the plurality of first electrodes and the at least one second electrode, and the at least one third electrode are implanted and thus “located on a percutaneous portion of the lead”.
As to claim 14, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses the at least one second electrode and the at least one third electrode comprise ring electrodes, and/or wherein the plurality of first electrodes comprise either ring electrodes or split ring electrodes (Figure 4B; e.g., col. 12, lines 39-43). 
As to claim 15, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses in col. 12, lines 48-51, “Electrodes of a same group are relatively close to one another, i.e., within 5 mm of one another. Electrodes of different groups are relatively further apart from one another, i.e., at least 10 mm apart”. Therefore, the second distance (the first group to the second group) is 10 mm and the third distance (the first group to the third group) is 20 mm. Therefore, the second distance and the third distance (10 mm + 20 mm = 30 mm) are within a range of 15 mm to 100 mm. 
As to claim 16, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses just one electrode is used at a time. Therefore, the examiner considers there to be “just one second electrode and just one third electrode” used at a time (see Figure 6; also see Figures 7-8).
As to claim 17, as best understood in light of the rejections under 35 U.S.C. 112 above, Shelchuk discloses in Figures 4A, 4B and 4C that there are two or more second electrodes and/or two or more third electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelchuk (US 7,792,585 B1). Shelchuk as best understood in light of the rejections under 35 U.S.C. 112 above, discloses the invention substantially as claimed with an electrode lead but does not explicitly disclose that the lead is structured as a paddle lead. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode lead of Shelchuk to be a paddle lead since paddle leads are an extremely well-known type of medical lead in the electrical stimulation art. Furthermore, modifying the structure of the lead would provide the predictable results of modifying the lead and electrode(s) to meet patient therapeutic needs and requirements. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792